18 N.Y.3d 975 (2012)
967 N.E.2d 701
944 N.Y.S.2d 476
2012 NY Slip Op 69136
In the Matter of ISAAC HOWARD M. and Another, Children Alleged to be Neglected.
FATIMA M., Appellant;
JEWISH CHILD CARE ASSOCIATION OF NEW YORK, Respondent.
Motion No: 2012-138.
Court of Appeals of New York.
Submitted February 6, 2012.
Decided April 3, 2012.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Family Court's order denying appellant's motion to vacate a prior order of that court, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.